 

Exhibit 10.13

 

August 23, 2002

Roderick Sherwood III

11 Georgeff Road

Rolling Hills, CA 90274-5272

 

Dear Rod;

 

As we’ve discussed over the past few months, our aim is to deliver the best
products, the best service and the best value in the technology industry. To
that end, we are building a world class team that will drive our vision of
improving the quality of life through technology. We are excited about what you
can bring to our executive team. Therefore, we are pleased to extend to you the
following offer of employment:

 

·   Position: Senior Vice President, Chief Financial Officer reporting to Ted
Waitt, Chief Executive Officer & Chairman, with a tentative employment start
date of October 1st, 2002. In this position you will be an employee of Gateway
Inc., a Gateway company.

 

·   Future Title Commitment: Upon appointment of an Executive Vice President on
the Gateway Leadership Team, you will be named Executive Vice President & Chief
Financial Officer.

 

·   Salary and Bonus: Base salary of $750,000 per year, payable semi-monthly.
You will be eligible for participation in the GR2 (Get Results, Get Rewards)
incentive plan with a quarterly bonus targeted at 100% of your base salary,
based on achievement of company objectives and individual performance. Your
bonus target will be prorated during your first quarter of employment and will
be paid in accordance with the terms of the Plan. During 2003 and 2004, you will
be guaranteed 33% of your eligible bonus, which would be paid after completion
of the bonus eligible year.

 

·   Sign On Bonus: You will receive a net hiring bonus of $900,000, which will
be grossed up for tax purposes. This bonus will be paid to you within 15 days of
your hire date. This bonus amount is repayable to Gateway if you voluntarily
leave prior to completing one year of service.

 

·   Initial Options: You will be given an initial stock option grant of
1,500,000 shares of Gateway common stock as of your start date. The option price
will be the closing price of the stock on your employment start date. Your stock
options have a 10-year life and will vest 25% per year from the date granted.

 

·   Stock Option Plan: You also will be eligible for additional stock options in
accordance with the terms of Gateway’s long-term Incentive Equity Plan. The
number of shares granted is at the discretion of the Compensation Committee of
the Board of Directors.



--------------------------------------------------------------------------------

 

·   Change of Control: In the event of change of control, standard change of
control and severance package would be provided as stated in the Change of
Control compensation plan.

 

·   Vacation: You will receive 4 weeks of paid vacation each year.

 

·   Health and Medical Benefits: You are eligible on your date of hire, to
participate in the following Gateway group plans, in accordance with the terms
of each respective plan: health, dental, vision, life insurance and Section 125
Flexible Spending Accounts (medical and dependent care spending accounts).
Please refer to the “Annual Enrollment Guide” for additional information.

 

·   401(k) Investment Plan: You are eligible to participate in Gateway’s 401(k)
plan, beginning the first day of your employment with Gateway. You will receive
an enrollment kit in the mail from Wells Fargo with enrollment instructions and
plan highlights.

 

·   Termination: If you are terminated for reasons other than cause at any time
during your employment you will receive a transition separation package
commensurate with your level according to the prevailing practice at the time of
termination.

 

·   Relocation: To assist you with your relocation, you will be assigned a
relocation consultant who will be your single point-of-contact and who will work
with you on every facet of your move (e.g., real estate agent, home finding,
apartment/temporary living, mortgage). Please do not initiate any relocation
activity until speaking with your relocation consultant. The relocation benefits
are repayable pursuant to the Gateway Relocation Repayment Agreement. In
addition to the standard Plan 1 relocation benefits, you’ll receive an
additional relocation allowance of $30,000.

 

This employment offer is contingent upon successfully completing a Gateway
employment application, executive assessment, passing Gateway’s pre-employment
substance abuse screening and background check, signing Gateway’s Non-Compete,
Non-Disclosure, and Intellectual Property agreement, signing Non-Harassment
Policy and completing an I-9 form, which establishes identity and employment
eligibility, as well as other documents which will be provided on your first day
of employment.

 

Rod, we are excited that you are becoming a member of the Gateway senior
leadership team and look forward to working with you. Please sign and date this
letter on the line provided, keep a copy for your files, and return the original
to me at your earliest convenience. In the interim, if you have any questions or
if we can be of any assistance to you, please don’t hesitate to call me.

 

Sincerely,

 

Jack Van Berkel

Senior Vice President, Human Resources

 

Enclosure

 

2



--------------------------------------------------------------------------------

 

Accepted:

 

/s/Roderick M. Sherwood III

 

8/23/02

--------------------------------------------------------------------------------

NAME

 

Date

 

This offer will expire ten days from the date of this letter and does not
constitute an express or implied contract of employment. At Gateway, employment
is at-will. This means that you can terminate your employment at any time and
for any reason and that the company reserves the right to terminate your
employment on the same basis, with or without cause.

 

3